DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 9 ,11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al (JP 2005-217615 A).
	Referring to claim 1:
	Nagai discloses an apparatus comprising: 
a reading device configured to read a recording medium (abstract / preferred embodiment summary on p. 2 / clm. 1, “reading device/unit that reads an image of a printing result printed on the sheet/paper”); and 
processing circuitry configured to output maintenance information based on read information read by the reading device (abstract / preferred embodiment summary on p. 2 / clm.1 "operation specifying means which specifies maintenance operation necessary for appropriate image printing based on printing result information").


Referring to claim 2:
Nagai discloses maintenance information includes cleaning time of a device that processes the recording medium or a replacement time of a component of the device (clm.2, "operation specifying means specifies an area that requires the at least one of cleaning and replacement based on the result information").
	Referring to claim 4:
	Nagai discloses a plurality of images having different densities are formed on the recording medium (abstract / preferred embodiment summary on p. 2 / clm.1, "acquiring the printing result information which contains printing density distribution information at least based on result image data").
	Referring to claim 5:
	Nagai discloses the reading device is configured to read at least one of a first recording medium on which a plurality of images having different densities are formed or a second recording medium on which a print image is formed (abstract / preferred embodiment summary on p. 2 / clm. 1, “a reading device that reads an image of a printing result printed on the sheet”, the printing result including a print density distribution).
Referring to claims 8, 9, and 11:
Nagai discloses the processing circuitry is configured to output recommended maintenance information based on the read information read by the reading device (abstract / preferred embodiment summary on p. 2, “specifying a maintenance operation necessary for appropriate image printing based on the print result”, i.e., the based on the reading and inspection of the print result). This is inherently occurring at different times based on when a print result is read and the inspection result.
Referring to claim 12:
Nagai discloses an image forming apparatus configured to form an image on the recording medium, wherein the reading apparatus 16 is disposed downstream from the image forming apparatus 12 in a conveyance direction of the recording medium (Fig 1).

Claims 1 and 7-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yamawaki (JP 2020-149004 A).
Referring to claim 1:
	Yamawaki discloses an apparatus comprising: 
a reading device configured to read a recording medium and processing circuitry configured to output maintenance information based on read information read by the reading device (clm. 1, "reading device that optically reads the information of the determination image indirectly transferred, judgment means that determines the presence or absence of an abnormality based on the information read by the reading device, a determination means that has an abnormality, and an image forming apparatus provided with a notification means for notifying the fact when a determination is made"; clm.8, "wherein the notification means notifies that it is time to replace the photoconductor when it is determined by the determination means that there is an abnormality").
Referring to claim 7:
Yamawaki discloses an operating device configured to set a frequency that the reading device reads the first recording medium (clm. 9, "wherein the image forming apparatus is executed when the mileage of the body reaches or reaches a predetermined value").
Referring to claims 8, 9, and 11:
Yamawaki discloses the processing circuitry is configured to output recommended maintenance information based on the read information read by the reading device (as indicated above, notification is made when the judgment means determines the presence or absence of an abnormality based on the information read by the reading device). This is inherently occurring at different times based on when the reading is performed and the judgement is made.
Referring to claim 10:
Yamawaki discloses the processing circuitry is configured to display information on a display and communicate with an information communication terminal, and wherein the operating device is configured to select at least one of the display or the information communication terminal as the output destination (p. 5, “a display panel 90 is provided as a notification means” and p. 7, “user terminal . . . connected to the image forming apparatus 100 via communication means” and “a display panel 90 is provided as a notification means”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai as applied to claims 1 and 5 above, and further in view of well-known prior art (MPEP 2144.03).
Referring to claim 3:
It is well-known in the prior art to set when to start outputting and the number of times of outputting a notification or warning about required maintenance information  a start until the cleaning time of the device or the replacement time of the component of the device. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included such a feature in Nagai in view of the well-known prior art in order to improve notification effect and maintenance response time.
Referring to claim 6: 
It is well-known in the prior art for a reading device to have different reading modes such as for diagnostics or inspection, or for regular document scanning, etc. and to include a mode for performing these different types of scanning operations sequentially. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included such a feature in Nagai in view of the well-known prior art in order to provide greater flexibility based on the needs of the user.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  
The title must be as short and specific as possible (see 37 CFR 1.72(a)).  Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.
Rather than reciting statutory categories (apparatus, method, product) and some generic descriptor (e.g., image processing, printing, etc.), a title that is specific to and characterizes the essence or key aspect(s) of the claimed invention should be submitted.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 March 2022 and 29 August 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
An explanation of relevance of the cited documents on the 2nd IDS is found in the EPO search report and opinion cited in the same IDS (two of those references are used in the rejection above). Applicant has not provided an explanation of relevance of the cited document in the 1st IDS and that reference is discussed below.
Tsue (JP 2019158757 A) discloses an image processor has a control part for acquiring a read image read obtained by reading an image printed on a recording medium by an image reading part on the basis of a print image, and the control part generates a differential image on the basis of a difference between the read image and the print image, thus determining presence or absence of defects in the read image on the basis of a level of variation in a pixel value in the differential image. Therefore, erroneous detection of defects by comparison between a read image and a print image suppressed (abstract).

Cited Art
The prior art and other references made of record and not relied upon are considered pertinent to applicant's disclosure. 

Tachibana (US 10771640 B2) discloses an image forming apparatus, an event detection unit detects occurrence of an event which requires replacement of a part, a notification unit notifies guidance for replacing the part if the event detection unit detects occurrence of the event, and a control unit ends a notification of the guidance using, as conditions, a case in which a cover open to perform the replacement is set in a closed state and a case in which an input of an instruction that the replacement has completed is accepted (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	




/Scott A Rogers/
Primary Examiner, Art Unit 2672
03 December 2022